Campbell, J:
In this case, which was an action of trespass to lands, the plaintiff below showed no actual possession, and based his right to sue upon a legal title and the constructive possession claimed to be" drawn from it.
The defendant below having introduced certain tax-deeds in favor of third persons, they were afterwards stricken out as not admissible, apparently because defendant showed no privity with the holders.
This was clearly erroneous. Any.thing which showed plaintiff had no title would defeat his action, which was based purely on ownership. A tax title is prima, facie evidence of paramount title, and .until overcome by proof must prevail. If the tax titles were good the plaintiff had no title, and not being disturbed in any actual possession, he had nothing to complain of.-
The judgment below must be reversed, with costs, and a new trial granted. -
The other Justices concurred.